Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because with respect to Fig. 1, and as described in para 0051, guide holes 145 are not shown as lined up with alignment pins 216. Holes 145 are for mounting bolts to mount cover 102 onto the flange 210 and the hole on the left between the two raised portions with holes should be the guide hole 145 that lines up with the pipes 216. With respect to Fig. 1 and Fig. 4A, numeral 104 point to a measuring channel and cover, respectively. It seems that numeral 104 pointing to the cover should be changed to 102.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Ultrasonic Interchangeable measuring element with a reflector plate situated in an in-line piping system of a water meter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 9, 13, 14, 17, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, “one of the transmit paths” and “one of the reflective paths” lack antecedent basis.
Regarding claim 9, “the transmit path” lacks ant3ecedent basis.
Regarding claim 13, “the face” at line 5, lacks antecedent basis.
Regarding claim 14, “the face” at line 5, lacks antecedent basis.
Regarding claim 17, the phrase, “the measuring channel is not directly fastened to the main case” renders the claim vague and unclear. If it is not directly fastened then how is it fastened to the main case? There is no explanation to that throughout the specification.
Regarding claim 18, “the face” at lines 5 and 8 lacks antecedent basis.
Regarding claim 20, “the face” at line 6 lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10, 15-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuhlemann et al. (2019/0226893) (hereinafter Kuhlemann).
Regarding claims 1 and 19, Kuhlemann teaches a measuring element (2) for a metering assembly (1) and method comprising a measuring channel (14), comprising a top wall with multiple ports (Fig. 2a) and a bottom wall with a recess (78); an electronics module mounted above the top wall of the measuring channel, the electronics module (para 0079 & measuring housing 16 with control electronics, para 0101) including one or more pairs of ultrasonic transducers (28, 30) configured to transmit ultrasonic signals through the multiple ports into the measuring channel, and a processor to calculate a flow value based on the transmitted ultrasonic signals from the one or more pairs of ultrasonic transducers (para 0079); and an acoustic reflector plate mounted within the recess, wherein the acoustic reflector plate includes at least one reflector (52), formed from a concavity in the reflector plate (inherent with the concavely curved walls of the measuring channel), that reflects the transmitted ultrasonic signals between the one or more pairs of ultrasonic transducers.
Regarding claim 2, Kuhlemann teaches the one or more pairs of ultrasonic transducers include at least two pairs of ultrasonic transducers (para 0142).
Regarding claim 3, Kuhlemann teaches the at least two pairs of ultrasonic transducers and the acoustic reflector plate provide substantially parallel signal paths (Fig. 25).
Regarding claims 4, 5 and 16, Kuhlemann teaches the at least one reflector comprises a spherical concave reflector or a concave ellipsoidal reflector (para 0022, 0031).
Regarding claim 6, Kuhlemann teaches the at least one reflector comprises two reflectors aligned along a line that extends orthogonally to a flow path of the measuring channel and parallel to the bottom wall (para 0011).
Regarding claim 7, Kuhlemann inherently teaches the at least one reflector a cylindrically concave reflector (due to the concavity of the curved walls).
Regarding claim 8, Kuhlemann teaches one of the transmit paths and one of the reflective paths form a V-shape (para 0092).
Regarding claim 9, Kuhlemann teaches the transmit path extends through an entire height of measuring channel (Fig. 25).
Regarding claim 10, Kuhlemann teaches a cover (26, 36) configured to be fastened to a main case (4), the main case including a cavity (12, 20) to receive the measuring element, wherein the measuring channel is secured to the cover, wherein, when the measuring channel is fastened to the main case, the measuring channel extends below the cover into the cavity (Fig. 2).
Regarding claim 15, Kuhlemann teaches a measuring element (2) for a metering assembly (1) comprising a measuring channel (14) comprising a first material, the measuring channel comprising a top wall with multiple ports and a bottom wall (Fig. 2a); a cover (26, 36) comprising a second material, the cover including a flange (Fig. 5a) configured to be mounted to a main case (4), the main case including a cavity (12, 20) to receive the measuring element; an electronics module (para 0079 & measuring housing 16 with control electronics, para 0101) coupled to the cover, the electronics module including one or more pairs of ultrasonic transducers (28, 30) configured to transmit ultrasonic signals through the multiple ports into the measuring channel, and a processor to calculate a flow value based on the transmitted ultrasonic signals from the one or more pairs of ultrasonic transducers (para 0079) and an acoustic reflector plate mounted within the recess, wherein the acoustic reflector plate includes at least one reflector (52), formed from a concavity in the reflector plate (inherent with the concavely curved walls of the measuring channel), that reflects the transmitted ultrasonic signals between the one or more pairs of ultrasonic transducers.
Regarding claim 17, Kuhlemann teaches the measuring channel is not directly fastened to the main case (Fig. 2a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlemann in view of Baumoel (2016/0305805).
Regarding claim 11, Kuhlemann includes all the claimed features including the measuring channel comprising a polymer material (plastic, para 0086) but does not explicitly teach the cover comprises a metal casting. Baumoel teaches the cover being made of metal (para 0036). It would have been obvious to one having ordinary skill in the art at the time the invention was made to adopt the teaching of material for the cover since it is nothing more than an obvious alternative in selecting the material depending on the use of the device in a particular environment.
Regarding claim 12, Kuhlemann in view of Baumoel teach all the claimed features except for explicitly teaching the acoustic reflector plate comprises stainless steel. It is well-known in the art that stainless steel, brass, tine, nickel, etc. are known acoustically reflective material and thus the use of stainless steel as a reflector in the device of Kuhlemann would be an obvious choice due to its highly reflective sound characteristic.
Claims 13, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuhlemann in view of Sinha (2012/0055264).
Regarding claims 13, 14, 18 and 20, Kuhlemann teaches all the claimed features except for being specific on the at least one reflector and the at least one pair of transducers being arranged such that when a beam of ultrasonic signals is transmitted from a first transducer of the pair of transducers, the beam is reflected by the reflector such that a -6 dB beam spread of the reflected beam is at least 90% incident on the face of a second transducer of the pair of transducers. Sinha teaches the beam spread determined to be -6 dB. It would have been obvious to one having ordinary skill in the art at the time the invention was made to design the device to achieve such a beam spread since it is nothing more than a matter of experimental design choice which would be performed in order to achieve the best reliable results.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Drachmann et al. (2016/0195418) Valisalo et al. (2022/0203441) and Helfenstein (2020/024960) teach reflectors positioned in recesses formed in the pipe wall. Hashimoto et al. (2005/0139013) and Zipperer et al. (2018/0149504) teach reflectors formed of stainless steel material.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD R PATEL whose telephone number is (571)272-2187. The examiner can normally be reached Mon-Fri: 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARSHAD R PATEL/Primary Examiner, Art Unit 2855                                                                                                                                                                                            10/3/2022